IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA
SHERISHA LASHELLE
HATCHETT,                           NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-0731

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 17, 2017.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Andy Thomas, Public Defender, and Joanna A. Mauer, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROWE, WINOKUR, and WINSOR, JJ., CONCUR.